EXHIBIT 10.12

 

SUMMARY OF DIRECTOR COMPENSATION ARRANGEMENTS

 

Independent non-employee directors of Alexandria Real Estate Equities, Inc. (the
“Company”) will receive the following compensation in 2011:

 

·                  An annual retainer fee of $100,000;

 

·                  The committee chairpersons will receive additional annual
fees as follows:

 

Lead Independent Director

 $35,000

Audit Committee Chairperson

 $30,000

Compensation Committee Chairperson

 $20,000

Nominating & Governance Committee Chairperson

 $15,000

 

·                  The committee members, other than the chairpersons, will
receive additional annual fees as follows:

 

Audit Committee

 $12,000

Compensation Committee

 $8,000

Nominating & Governance Committee

 $6,000

Pricing Committee

 $6,000

 

·                  Reimbursement of out-of-pocket expenses incurred to attend
such meetings;

 

·                  A restricted stock grant of 1,365 shares of common stock on
December 31, 2010 under the Company’s Amended and Restated 1997 Stock Award and
Incentive Plan. Such shares vest as follows: 342 shares vest on March 31, 2011,
341 shares vest on March 31, 2012, 341 shares vest on March 31, 2013 and 341
shares vest on March 31, 2014.

 

The Company’s independent non-employee directors may elect to defer all or any
portion of the fees above in accordance with the Company’s deferred compensation
plan for its directors.

 

Directors who are also employees of the Company will not receive any
compensation for their services as directors of the Company.

 

--------------------------------------------------------------------------------